Case 3:19-cv-00477-REP Document 64-2 Filed 02/21/20 Page 1 of 1 PageID# 658



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division


  TREVOR FITZGIBBON

        Plaintiff,

  v.                                 Civil Action No. 3:18-cv-477


  JESSELYN A. RADACK

        Defendant.
                                  ORDER
        This matter is before the Court on plaintiff’s MOTION

  TO   SUPPLEMENT    SECOND    AMENDED     COMPLAINT   (ECF   No.     64).

  Having reviewed the plaintiff’s motion and the defendant’s

  response thereto, and it appearing to the Court that there

  is good cause to grant plaintiff’s motion, it is hereby

  ORDERED that the Plaintiff’s motion is GRANTED.

        Plaintiff    shall    file   and    serve   his   Statement    of

  Additional Claims upon entry of this Order.

        Defendant, Jesselyn Radack, shall file her answer to

  Plaintiff’s Statement of Additional Claims within 14 days

  of the entry of this Order.

        It is so ORDERED.


                         Robert E. Payne
                         Senior United States District Judge

  Richmond, Virginia
  Date:     March ___, 2020
